


EXHIBIT 10.47


AMENDMENT NO. 3 TO AMENDED AND RESTATED
LOAN, GUARANTY AND SECURITY AGREEMENT
This Amendment No. 3 to the Amended and Restated Loan, Guaranty and Security
Agreement (this “Amendment”), dated as of February 12, 2013, is made by SANMINA
CORPORATION (f/k/a Sanmina-SCI Corporation), a Delaware corporation (“Sanmina”),
HADCO CORPORATION, a Massachusetts corporation (“Hadco”), HADCO SANTA CLARA,
INC., a Delaware corporation (“Hadco Santa Clara”), SANMINA‑SCI SYSTEMS
HOLDINGS, INC., a Delaware corporation (“SSCI Holdings”), SCI TECHNOLOGY, INC.,
an Alabama corporation (“SCI Technology”, and together with Sanmina, Hadco,
Hadco Santa Clara, and SSCI Holdings, collectively, “Borrowers”), SANMINA-SCI
SYSTEMS (CANADA) INC., a Nova Scotia limited company, and SCI BROCKVILLE CORP.,
a Nova Scotia unlimited company, each as a Designated Canadian Guarantor (as
defined in the Amended and Restated Loan Agreement referred to below), the
financial institutions listed on the signature pages hereof as Lenders, and BANK
OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
RECITALS
Reference is hereby made to the Amended and Restated Loan, Guaranty and Security
Agreement dated as of March 16, 2012 (as amended, restated, modified or
supplemented from time to time, the “Loan Agreement”) among the Borrowers, the
Designated Canadian Guarantors, the Lenders from time to time party thereto and
the Agent.
The parties hereto agree to amend the Loan Agreement as set forth herein on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.Definitions. Unless otherwise expressly defined herein, all capitalized terms
used herein and defined in the Loan Agreement shall be used herein as so
defined. Unless otherwise expressly stated herein, all Section references herein
shall refer to Sections of the Loan Agreement.
2.    Amendment to Loan Agreement. The definition of “Accounts Formula Amount”
in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“Accounts Formula Amount: for any date of determination, the sum, without
duplication, of (a) 85% of the Value of Eligible Accounts and (b) the lesser of
(i) 65% of the Value of Eligible Foreign Accounts and (ii) 50% of the aggregate
Commitments as of such date; provided, that the Value of Eligible Foreign
Accounts attributable to any Designated Foreign Account Debtor and its
Affiliates shall be included in the calculation of ‘Accounts Formula Amount’
only to the extent in an amount not in excess of $50,000,000 at any time.”
3.    Conditions Precedent. This Amendment shall become effective as of the date
first written above (the “Amendment No. 3 Effective Date”) if on or before
February 28, 2013, (a) the Agent shall have received counterparts of this
Amendment executed by the Obligors and each of the Lenders (or,




--------------------------------------------------------------------------------




as to any of the Lenders, advice satisfactory to the Agent that such Lender has
executed this Amendment); and (b) all fees and expenses due and payable under
the Loan Agreement shall have been paid.
4.    Representations and Warranties. Each Obligor hereby represents and
warrants to the Agent and the Lenders that, as of the Amendment No. 3 Effective
Date and after giving effect to this Amendment, (a) all representations and
warranties set forth in the Loan Documents are true and correct in all material
respects as if made again on and as of the Amendment No. 3 Effective Date
(except for those which by their terms specifically refer to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (b) no Default or Event of Default
has occurred and is continuing and (c) the Loan Agreement (as amended by this
Amendment) and all other Loan Documents are and remain legal, valid, binding and
enforceable obligations of the Obligors in accordance with the terms thereof
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
5.    Reference to Agreement. Each of the Loan Documents, including the Loan
Agreement and the Guaranty, and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Loan Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Loan
Agreement, whether direct or indirect, shall mean a reference to the Loan
Agreement as amended hereby. This Amendment shall constitute a Loan Document.
6.    Costs and Expenses. The Company shall pay on demand all reasonable costs
and expenses of the Agent and the Lenders (including the reasonable fees, costs
and expenses of counsel to the Agent and the Lenders) incurred in connection
with the preparation, execution and delivery of this Amendment.
7.    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
8.    Execution. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.
[The remainder of this page is intentionally left blank.]


















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWERS:


SANMINA CORPORATION




By:    /s/ Robert K. Eulau            
Name: Robert K. Eulau
Title: Chief Financial Officer
    




HADCO CORPORATION
HADCO SANTA CLARA, INC.
SANMINA-SCI SYSTEMS HOLDINGS, INC.
SCI TECHNOLOGY, INC.


By:    /s/ Robert K. Eulau            
Name: Robert K. Eulau
Title: Chief Financial Officer





GUARANTORS:


SCI BROCKVILLE CORP.                    

By:    /s/ Christopher K. Sadeghian         
Name: Christopher K. Sadeghian
Title:     Director and Secretary





SANMINA-SCI SYSTEMS (CANADA) INC.        

By:    /s/ Robert K. Eulau            
Name: Robert K. Eulau
Title:    Chief Financial Officer



AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender

By:    /s/ Stephen King                
Name: Stephen King





--------------------------------------------------------------------------------




Title: Senior Vice President





DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender

By:    /s/ Vicent Damone                
Name: Vincent Damone
Title: Director

By:    /s/ Philip Saliba                
Name: Philip Saliba
Title: Director




WELLS FARGO BANK, N.A.,
as Lender

By:        /s/ Peter Aziz            
Name: Peter Aziz    
Title: Vice President




MORGAN STANLEY BANK, N.A., as Lender

By:    /s/ Penny Tsekouras                
Name: Penny Tsekouras
Title: Authorized Signatory






HSBC BANK USA, N.A., as Lender

By:    /s/ Thomas Kainamura            
Name: Thomas Kainamura
Title: Vice President





--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as Lender

By:    /s/ Michelle Latzoni            
Name: Michelle Latzoni
Title: Authorized Signatory



SIEMENS FINANCIAL SERVICES, INC., as Lender

By:    /s/ Mark B. Schafer                
Name: Mark B. Schafer
Title: Vice President

By:    /s/ John Finore                
Name: John Finore
Title: Vice President



CITY NATIONAL BANK, as Lender

By:    /s/ Robert Yasuda                
Name: Robert Yasuda
Title: Vice President


 







